Appeal by defendant from a judgment of the former County Court, Queens County, rendered April 20, 1956 after a jury trial, convicting him of robbery and grand larceny, both in the first degree, and of assault in the second degree, and imposing sentence. This action is remitted to the trial court for a hearing as to the issue of the voluntariness of defendant’s alleged confessions and for further proceedings in accordance herewith. In the interim, the pending appeal will be held in abeyance. It appears that part of the People’s proof consisted of certain statements alleged to have been made by the defendant prior to and after his arrest but before the arraignment. One of such statements clearly connected defendant with the crime. The issue of the voluntariness of all such statements was raised during the trial by the defendant and was submitted by the trial court, together with the other issues, to the jury for determination. Such procedure has now been held to be in violation of the defendant’s constitutional rights; he was entitled to a separate trial Iby the court alone of the issue as to the voluntariness of his prearraignment statements {Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). Accordingly, on the court’s own motion this action is remitted to the trial court for further proceedings in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Dmis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision {People v. Huntley, 15 N Y 2d 72, supra). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.